Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "Fig.3 #3" and "Fig. 2 #2" have both been used to designate the same node.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Looking at the drawings, Fig.2 has a spade or baseball home plate with the number 3 (3, which maybe short hand for Fig.3) which is from step E above.  Looking at Fig.3 the home plate is marked with the number 2 (2, which maybe short hand for Fig.2) leading to step F. Fig.2 looks to be a continuation to Fig.3 with the nodes 3 and 2 being the same.  Both nodes need to be corrected.  Additionally, Fig.7 looks to be a continued to Fig.8 which also needs to be corrected.  Drawings corrections are needed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a series of steps instructing how to creating a plotline though audience interaction, which is method of interactions between people.  Regarding claim 1; the limitations of “A method of creating a plotline though audience interaction; a plurality of teams; prompting each user account to join at least one specific show platform [remote server]; wherein the specific show platform is selected to be joined by each audience account; grouping each audience account into a corresponding team from the plurality of teams for the specific show platform through the remote server; executing a next-episode voting forum for each team of the specific show platform through the remote server in order to retrieve at least one desired plotline input from each team of the specific show platform; incorporating the desired plotline input from each team of the specific show platform; administrator account terminates the plurality of iterations for steps (E) through (H)”, is a process that, under its broadest reasonable interpretation, recites the limitation of interactions between people but for the recitation of a generic computer components.  That is, other than reciting “prompting each user account to join at least one specific show platform, providing a plurality of user accounts, at least one administrator account, and a plurality of show platforms [show on a remote server] managed by at least one remote server; wherein each user account is associated with a corresponding user personal computing (PC) device, and interactions between people” such as “creating a plotline though audience interaction” abstract ideas.  Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application.  In particular, the claim recite additional element of “creating a plotline though audience interaction; outputting the pilot episode and prompting the administrate account to creating a next episode”.  The PC in all steps is recited at a high-level of generality (i.e., as a generic processor performing a 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a partial application,  the additional elements of using a PC to perform creating a plotline though audience interaction; outputting the pilot episode and prompting the administrate account to creating a next episode amounts to no more than mere instruction to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Adding a generic PC computer to perform generic computer does not add significantly more as recognized by the courts decisions listed in MPEP § 2106.05(d).  The claim is not patent eligible.

	Dependent claim 2, reciting examples of different story content.  Dependent claim 3 recites “prompting each audience account to select a desired team with corresponding user PC”.  Dependent claim 4 recites next-episode voting and prompting the audience. Claim 5 recites iterations of vote counting. Dependent claim 6 recites a voting countdown timer. Dependent claim 7 recites prompting administrator to enter playtime for the filler episodes.  Nothing in the claim elements precludes the steps from practically being performed by interactions between people on a generic computer performing a generic computer function. 


Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions.  In practicing compact prosecution, Applicant’s specifications have been reviewed.  No additional elements where really available in the specifications that could be integrated into the claims to make the claims “significantly more” than an abstract ideas which using a generic computer to perform a generic computer function.  The claims are not patent eligible.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rogers 20170011412; Rowland 20120110607. 

Examiner believes Rogers to be the best pertinent prior art.  Rogers’ para 4 teaches a “story line”, which Applicant refers to as ‘storyline’ or ‘plotline’.  Rogers also teaches both audience and user voting as well as grouping of the audience see Fig. 4#1500 and para 54.  Rogers also teaches the audiences selection of an episode script based on voting, poling, and testing in an interactive internet website (Rogers para 23-24) running on a server which Applicant refers to as ‘platform’.  Rogers teaches administrator maintaining the databased and 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SIHAR A KARWAN/Examiner, Art Unit 2422   

/MICHAEL LEE/Primary Examiner, Art Unit 2422                                                                                                                                                                                                                                                                                                                                                                                                             /JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422